09/10/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0380



                               No. DA 20-0380

IN THE MATTER OF:

J.K.,

                   Respondent and Appellant.


                                  ORDER

        Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

        IT IS HEREBY ORDERED that Court Reporter Tamara Stuckey

is granted an extension of time to and including October 8, 2020, within

which to prepare, file, and serve the transcripts requested on appeal.

Any further requests for extensions of time will not be granted without

an accompanying court reporter affidavit as required by Rule 9(4),

Mont. R. App. P.

        The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                                  Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                    September 10 2020